Citation Nr: 1734712	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for snoring/breathing problems (also claimed as sleep apnea), and, if so, service connection is warranted.

(The issue of entitlement to an annual clothing allowance for the year 2012 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2017.  


FINDINGS OF FACT

1.  A claim of service connection for snoring/breathing problems was previously denied in a January 2006 rating decision.  After a February 2008 statement of the case (SOC) was issued, the Veteran did not perfect an appeal.

2.  Since February 2008, new and material evidence has been received to warrant reopening the claim for service connection for a snoring/breathing problem, now diagnosed as sleep apnea.

3.  The Veteran's currently-diagnosed sleep apnea is at least as likely related to service.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied a claim of service connection for a snoring/breathing problem is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  The criteria for reopening a claim of claim of service connection for a snoring/breathing problem have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Though no current diagnosis of sleep apnea then existed, the Veteran's past claims for service connection for snoring/breathing problems are the same as his current claim for service connection for sleep apnea.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The claim was first denied in January 2006, and he was notified of the denial in February 2006.  In June 2006, the Veteran noted his disagreement with the decision.  Also, in April 2006 VA had received Kaiser Permanente medical records from the Veteran which indicate that he had a diagnosis of hypersomnia with sleep apnea by 2002, which was subsequently addressed in a February 2008 SOC.  However, it was still found that, based on the results of the July 2001 Sleep Disorders Center of Georgia sleep study concluding that the Veteran had "[n]o significant sleep disordered breathing."

Subsequently, the Veteran did not perfect an appeal for the snoring/breathing disorder claim.  He did perfect an appeal to the Board his claim of service connection for sinusitis, which was ultimately granted in a June 2010 rating decision.  However, the Veteran expressly limited the appeal solely to the sinusitis claim.  Thereafter, nothing further regarding service connection for snoring/breathing problems or sleep apnea was received by VA until March 2010, at which time, the Veteran requested that VA reopen this claim.  Thus, the January 2006 rating decision that denied a claim of service connection for a snoring/breathing problem is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Since then, additional evidence, including lay statements, a medical examination, and medical opinion regarding the Veteran's sleep apnea have been received by the Board.  This is sufficient evidence to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

From VA and private medical records in the claims file, it is clear that the Veteran has sleep apnea which requires use of a continuous airway pressure (CPAP) machine, which he claims is related to service.  In support of his claim, he has submitted two lay statements.  One statement is from a high school friend with whom he later served.  The friend stated that the Veteran did not have issues with being tired, snoring, or lack of sleep during high school.  In service, the two lived together, and the friend noticed loud snoring coming from the Veteran's room and the Veteran's drowsy condition especially during lunch and after work.  The friend also stated that while camping together the Veteran snored so loudly that he was not able to sleep.  Another service member who was also the Veteran's roommate stated that the Veteran would wake in the night gasping for air and snored loudly.  He also said that, when asked about his sleeping habits, the Veteran replied that he always felt tired as if he were not getting enough sleep.

In March 2017, the Veteran has also submitted a private medical opinion from Dr. Browning stating that the Veteran's has a nasal deformity which is continuing to cause a nasal airway obstruction.  This nasal obstruction has been contributing to the Veteran's sleep apnea since service.  Therefore, the clinician opined that sleep apnea is at least more likely than not a result of and/or secondary to military service.

The Board finds that a grant of service connection is warranted.  First, the private medical opinion is sufficient to establish a nexus between sleep apnea and service as the clinician noted a review of the pertinent documents of record and recited the pertinent medical history in support of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, the lay statements evidencing symptoms indicative of sleep apnea during service bolster the opinion, even if the Veteran's fellow service members who submitted lay statements lack the knowledge and training to render a formal diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Therefore, service connection for sleep apnea is warranted.


ORDER

The claim of service connection for snoring/breathing problems (also claimed as sleep apnea) is reopened.

Service connection for sleep apnea is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


